J-E02001-18

                                2018 PA Super 340

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 FREDERICK ANDREW POSTIE                  :
                                          :
                    Appellant             :   No. 93 MDA 2017

              Appeal from the Order Entered January 4, 2017
   In the Court of Common Pleas of Schuylkill County Criminal Division at
                     No(s): CP-54-CR-0001119-2012


BEFORE: GANTMAN, P.J., BENDER, P.J.E., PANELLA, J., SHOGAN, J.,
        LAZARUS, J., STABILE, J., DUBOW, J., NICHOLS, J., and
        McLAUGHLIN, J.

CONCURRING OPINION BY McLAUGHLIN, J.:           FILED DECEMBER 12, 2018

      I join the Majority Opinion in full, and write separately to make two

observations. First, the Majority properly expresses no opinion on the

cognizability under the Post Conviction Relief Act (PCRA) of Appellant’s claim

that the trial court should have held a hearing on his request to proceed pro

se. Although I harbor doubt that such a claim is cognizable under the PCRA,

the Majority appropriately does not address cognizability, as neither the

Commonwealth nor the PCRA court addresses that question.

      Second, an additional factor supports the Court’s decision not to vacate

and remand for the appointment of new PCRA counsel. See Majority Opinion,

slip op. at 8 n.4. After Postie initiated this appeal, but before we granted en

banc consideration, the trial court conducted a Grazier hearing and concluded
J-E02001-18



that Postie validly waived his right to counsel for this appeal. See id., slip op.

at 7.




                                      -2-